                                                                                Case 18-13604-abl                Doc 69          Entered 06/05/19 13:16:39             Page 1 of 3




                                                                        1   Jeanette E. McPherson, Esq., NV Bar No. 5423
                                                                            Schwartzer & McPherson Law Firm
                                                                        2   2850 South Jones Blvd., Suite 1
                                                                            Las Vegas NV 89146-5308
                                                                        3
                                                                            Telephone:    (702) 228-7590
                                                                        4   Facsimile:    (702) 892-0122
                                                                            E-Mail:       bkfilings@s-mlaw.com
                                                                        5
                                                                        6   Counsel for Shelley D. Krohn, Trustee

                                                                        7                                         UNITED STATES BANKRUPTCY COURT

                                                                        8                                                        DISTRICT OF NEVADA

                                                                        9   In re:                                                                     Case No. BK-S-18-13604-abl

                                                                       10   DOMINIC JOSEPH MAGLIARDITI,                                                Chapter 7
SCHWARTZER & MCPHERSON LAW FIRM




                                                                       11                                                          Debtor(s). STIPULATION CONTINUING HEARING
                                                                                                                                              ON TRUSTEE’S MOTION TO SELL
                                                                       12                                                                     CAUSES OF ACTION FREE AND CLEAR
                           Tel: (702) 228-7590 · Fax: (702) 892-0122




                                                                                                                                              OF ALL CLAIMS, ENCUMBRANCES, AND
                             2850 South Jones Boulevard, Suite 1




                                                                       13
                                Las Vegas, Nevada 89146-5308




                                                                                                                                              INTERESTS
                                                                       14
                                                                                                                                                       Old Hearing Date: June 12, 2019
                                                                       15                                                                              Old Hearing Time: 9:30 a.m.

                                                                       16                                                                              New Hearing Date: July 3, 2019
                                                                                                                                                       New Hearing Time: 9:30 a.m.
                                                                       17
                                                                       18              Shelley D. Krohn, Chapter 7 Trustee (the “Trustee”), 1 by and through her counsel

                                                                       19   Schwartzer & McPherson Law Firm, Transfirst Group, Inc. f/k/a Transfirst Holdings, Inc.,

                                                                       20   Transfirst Third Party Sales LLC f/k/a Transfirst Merchant Services, Inc., and Payment Resources

                                                                       21   International, LLC, by and through its counsel Reese Marketos LLP, Francine Magliarditi, by and

                                                                       22   through her counsel Cook & Kelesis, Ltd., and Dominic Joseph Magliarditi, by and through his

                                                                       23   counsel Larson Zirzow & Kaplan, LLC (collectively, the “Parties”), hereby enter into this

                                                                       24   Stipulation Continuing Hearing On Trustee’s Motion To Sell Causes Of Action Free And Clear Of

                                                                       25   All Claims, Encumbrances, And Interests (“Stipulation”).

                                                                       26   ///

                                                                       27
                                                                       28   1
                                                                                All capitalized terms have the meanings ascribed them in the underlying motion.



                                                                            Stipulation re Continuing Motion sell causes of action.doc   Page 1 of 3
                                                                             Case 18-13604-abl                   Doc 69          Entered 06/05/19 13:16:39   Page 2 of 3




                                                                        1                                                                  RECITALS
                                                                        2              WHEREAS, Dominic Joseph Magliarditi (“Debtor”) filed for voluntary relief under
                                                                        3   Chapter 7 of the Bankruptcy Code on June 20, 2018; and
                                                                        4              WHEREAS, the Trustee is the duly appointed and acting Chapter 7 Trustee in the Debtor’s
                                                                        5   bankruptcy case; and
                                                                        6              WHEREAS, on May 13, 2019, the Trustee filed the Trustee’s Motion To Sell Causes Of
                                                                        7   Action Free And Clear Of All Claims, Encumbrances, And Interests (“Motion”). The Motion is
                                                                        8   set for hearing on June 12, 2019 at 9:30 a.m.; and
                                                                        9              WHEREAS, the Parties have agreed to continue the hearing on the Motion and the related
                                                                       10   Auction to July 3, 2019 at 9:30 a.m. For the avoidance of doubt, the continuance of the hearing on
SCHWARTZER & MCPHERSON LAW FIRM




                                                                       11   the Motion from June 12, 2019 to July 3, 2019 shall also extend the Auction and Bidding
                                                                       12   Procedures requested on pages 4 and 5 of the Trustee’s Motion, including without limitation that
                           Tel: (702) 228-7590 · Fax: (702) 892-0122
                             2850 South Jones Boulevard, Suite 1




                                                                       13   the Auction shall be continued to the new hearing date, and also that the deadline for an
                                Las Vegas, Nevada 89146-5308




                                                                       14   Overbidder to tender the following items shall be extended to July 2, 2019, being the day prior to
                                                                       15   the new hearing/Auction date: (a) a cashier’s check of $7,000.00 as a deposit in order to bid, and
                                                                       16   (b) verifiable evidence of the financial ability to close; and
                                                                       17              WHEREAS, nothing herein is intended or should be construed as waiving any arguments
                                                                       18   or objections Francine Magliarditi raised in her limited Opposition to the Motion [ECF No. 62];
                                                                       19   and
                                                                       20              WHEREAS, the Parties have agreed to extend the deadline to file a reply to any opposition
                                                                       21   to the Motion to June 27, 2019.
                                                                       22                                                                STIPULATION
                                                                       23              NOW, THEREFORE, in consideration of the foregoing, the Parties hereby stipulate as
                                                                       24   follows:
                                                                       25              1.         The hearing on the Motion shall be continued from June 12, 2019 at 9:30 a.m. to
                                                                       26   July 3, 2019 at 9:30 a.m.;
                                                                       27              2.         The continuance of the hearing on the Motion from June 12, 2019 to July 3, 2019
                                                                       28   shall also extend the Auction and Bidding Procedures requested on pages 4 and 5 of the Trustee’s


                                                                            Stipulation re Continuing Motion sell causes of action.doc   Page 2 of 3
                                                                             Case 18-13604-abl                   Doc 69          Entered 06/05/19 13:16:39                Page 3 of 3




                                                                        1   Motion, including without limitation that the Auction shall be continued to the new hearing date,
                                                                        2   and also that the deadline for an Overbidder to tender the following items shall be extended to July
                                                                        3   2, 2019, being the day prior to the new hearing/Auction date: (a) a cashier’s check of $7,000.00 as
                                                                        4   a deposit in order to bid, and (b) verifiable evidence of the financial ability to close;
                                                                        5              3.         Nothing herein is intended or should be construed as waiving any arguments or
                                                                        6   objections Francine Magliarditi raised in her limited Opposition to the Motion [ECF No. 62]; and
                                                                        7              4.         The deadline to file a reply to any opposition to the Motion shall be extended up to
                                                                        8   and including June 27, 2019.
                                                                        9   Dated: June 5, 2019.                                                       Dated: June 5, 2019.
                                                                       10
SCHWARTZER & MCPHERSON LAW FIRM




                                                                       11   /s/ Jeanette E. McPherson                                           .      /s/ Julie L. Sanpei                              .
                                                                            Jeanette E. McPherson, Esq.                                                Marc P. Cook, Esq.
                                                                       12   Schwartzer & McPherson Law Firm                                            Julie L. Sanpei, Esq.
                           Tel: (702) 228-7590 · Fax: (702) 892-0122




                                                                            2850 South Jones Boulevard, Suite 1                                        Cook & Kelesis, Ltd.
                             2850 South Jones Boulevard, Suite 1




                                                                       13
                                Las Vegas, Nevada 89146-5308




                                                                            Las Vegas, Nevada 89146                                                    517 South Ninth Street
                                                                       14   Attorneys for Shelley D. Krohn, Trustee                                    Las Vegas, Nevada 89101
                                                                                                                                                       Attorneys for Francine Magliarditi
                                                                       15
                                                                       16   Dated: June 5, 2019.                                                       Dated: June 5, 2019.
                                                                       17
                                                                       18   /s/ Matthew C. Zirzow                                               .      /s/ Tyler J. Bexley                               .
                                                                            Matthew C. Zirzow, Esq.                                                    Tyler J. Bexley, Esq.
                                                                       19   Zachariah Larson, Esq.                                                     Reese Marketos LLP
                                                                       20   Larson Zirzow & Kaplan, LLC                                                750 N. Saint Paul St., Suite 600
                                                                            850 E. Bonneville Avenue                                                   Dallas, TX 75201
                                                                       21   Las Vegas, Nevada 89101                                                    Attorneys for Transfirst Group, Inc. f/k/a
                                                                            Attorneys for Dominic Joseph Magliarditi                                   Transfirst Holdings, Inc., Transfirst Third Party
                                                                       22                                                                              Sales LLC f/k/a Transfirst Merchant Services,
                                                                                                                                                       Inc., and Payment Resources International, LLC
                                                                       23
                                                                       24
                                                                       25
                                                                       26
                                                                       27
                                                                       28


                                                                            Stipulation re Continuing Motion sell causes of action.doc   Page 3 of 3
